Exhibit 10.4

CREDENCE SYSTEMS CORPORATION

AMENDMENT NO. 1

TO

EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 1 to Executive Employment Agreement (the “Amendment”) is
entered into as of June 11, 2008, by and between CREDENCE SYSTEMS CORPORATION, a
Delaware corporation (the “Company”) and AMIR AGHDAEI (“Executive”).

RECITALS

WHEREAS, the Company and Executive have entered into that certain Executive
Employment Agreement, dated as of August 10, 2007 (the “Agreement”);

WHEREAS, the Company and Executive desire to amend the Agreement to provide for
market standard change in control benefits similar to those granted to other
executive officers of the Company; and

WHEREAS the Agreement may be amended by the Company and Executive, and both the
Company and Executive desire to enter into this Amendment.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the Executive hereby agree to amend the Agreement
as follows:

AMENDMENT

Section 1. Definitions. Except as otherwise provided herein, capitalized terms
used in this Amendment shall have the definitions set forth in the Agreement.

Section 2. Amendment. Section V.A. of the Agreement shall be amended to read in
its entirety as follows:

““Change of Control.” For purposes of this Agreement, “Change of Control” shall
include any of the following transactions:

1 a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

2 the sale, transfer or other disposition of all or substantially all of the
assets of the Company;

 

1



--------------------------------------------------------------------------------

3 the complete liquidation or dissolution of the Company;

4 any merger or series of related transactions culminating in a merger
(including, but not limited to, a tender offer followed by a merger) in which
the Company is the surviving entity, but (a) the shares of the Common Stock of
the Company outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (b) in which securities possessing more than
forty percent (40%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger; or

5 acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Securities Exchange Act of 1934) of securities possessing more than fifty
percent (50%) of the total combined voting power of the outstanding securities
of the Company.”

Section 3. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.

Section 4. Conflicting Terms. In the event of any inconsistency or conflict
between the Agreement and this Amendment, the terms, conditions and provisions
of this Amendment shall govern and control.

Section 5. Entire Agreement. This Amendment and the Agreement constitute the
entire and exclusive agreement between the parties with respect to this subject
matter. All previous discussions and agreements with respect to this subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in one or more counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument.

[Signature Pages to Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives, effective as of the date first written
above.

 

CREDENCE SYSTEMS CORPORATION     AMIR AGHDAEI           Signature     Signature
         Title               Date     Date

SIGNATURE PAGE TO AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT